In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00018-CV
        ______________________________



  IN THE GUARDIANSHIP OF GEORGE P. PIPES




      On Appeal from the County Court at Law
               Bowie County, Texas
          Trial Court No. 10C0603-CCL




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       George P. Pipes, the sole appellant in this case, has filed a motion seeking to dismiss his

appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted.

TEX. R. APP. P. 42.1.

       We dismiss the appeal.




                                            Jack Carter
                                            Justice

Date Submitted:         August 2, 2011
Date Decided:           August 3, 2011




                                                2